department of the treasury internal_revenue_service washington d c l sin no third party contacts mate sec_27 occa tco r ath contact person d number telephone number fax employer_identification_number c r d q id p i z i d i x i a p o u o t dear applicant this refers to your ruling_request under sec_4947 of the internal_revenue_code the information submitted indicates that x was created under agreement dated date between a the settlor and a bank trustee the trust agreement provides that the trust estate was to be heid and administered for the sole benefit of the settlor during her lifetime after the settlor’s death the trust estate is to be held and administered in perpetuity for the sole benefit of m a private four-year liberal arts college all income generated by x annually to m to be used to provide scholarships to students based on need and preferably those who are residents of p is to be paid at least the trust agreement was amended on date article xiil was added to the trust agreement that prohibited x from conducting or carrying on any activities not permitted by an organization exempt under sec_501 c of the code or contributions to which are deductible under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 it also prohibited x from engaging in any act that would cause it to be liable for taxes under sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 a died in the estate of a timely filed form_706 united_states estate and generation-skipping_transfer_tax return the return showed a charitable deduction under sec_2055 of the code to be held for the benefit of m sec_4947 of the code provides that for purposes of part i of subchapter_f of chapter other than sec_508 a b and c and for purposes of this chapter a_trust which is not exempt from taxation under sec_501 a ail of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 b and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 a or or the page corresponding provisions of prior_law shall be treated as an organization described in sec_501 sec_53_4947-1 b of the foundation and similar excise_taxes regulations provides that a charitable_trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 a all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 b and for which a deduction was allowed under sec_170 sec_545 sec_556 c a or or the corresponding provisions of prior_law sec_1_508-3 of the regulations provides that a charitable_trust described in section a unless also described in a paragraph of a is subject_to all the provisions of paragraph a of this section sec_1_508-3 of the regulations provides that a private_foundation shall not be exempt from taxation under sec_501 a for a taxable_year unless by the end of such taxable_year its governing instrument includes provisions the effects of which are to require distributions at such times and in such manner as not to subject the foundation to tax under sec_4942 and to prohibit the foundation from engaging in any act of self-dealing as defined in sec_4941 d from retaining any excess_business_holdings as defined in sec_4943 c from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditure as defined in sec_4945 after a’s death and the settlement of all interests benefiting a x meets all of the elements of a charitable_trust set forth in sec_4947 and the regulations x is not exempt from taxation because it has not filed for recognition of exempt status all of x‘s unexpired interests are devoted solely to scholarships for m students an educational purpose described in sec_170 of the code and a deduction has been allowed under sec_2055 for the value of its held assets further the trust agreement and amendments comply with the requirements for organizational documents of private_foundations contained in sec_1_508-3 of the regulations specifically the trust agreement contains express provisions requiring compliance with sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 based on the foregoing we rule that x after a reasonable period of administration should be classified as a charitable_trust under sec_4947 of the code and treated as a private_foundation under a this ruling is based on the assumption that there is no material_change in the submitted facts we do not express or imply any opinion as to the federal tax consequences of the transactions under any other provisions of the code this ruting is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent bh page please keep this letter in your permanent records sincerely signed robert c harper jn robert c harper jr manager exempt_organizations technical group bis
